Citation Nr: 0723626	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service from June 1943 to 
July 1946 and from June 1951 to November 1956.  He died in 
March 2003.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appellant testified before the undersigned at a January 
2006 hearing at the RO.  A transcript of the hearing is on 
file.

By decision of May 2006, the instant issues were denied by 
the Board.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The decision, 
as to the instant issues, was vacated and remanded to the 
Board pursuant to Court Order of April 2007 which 
incorporated a Joint Motion for Partial Remand (Joint Motion) 
made by the parties.  The matter is now back before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the instant issues were previously denied by 
the Board.  Pursuant to the Joint Motion, that decision was 
vacated and the matter remanded to the Board for further 
development.

Specifically, the issues were remanded so that VA and private 
medical records could be sought.  There is indication in the 
file that appellant had been treated by a Dr. Hall, 
apparently at the VA in Philadelphia.  It has also been 
indicated, at the hearing on appeal, that a Dr. "Kobbidge" 
(phonetic spelling) treated the veteran prior to his death.  
Dr. "Kobbidge" is apparently a private physician.  Records 
of this treatment are not on file.  

The matter must be remanded to the RO so that development may 
be undertaken as may initial review.  The Board may not do 
this development or review in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  RO/AMC should contact the appellant 
and her representative as appropriate 
seeking information concerning the private 
and VA medical records of treatment 
provided before the death of the veteran.  
As needed, approximate dates and locations 
of treatment should be obtained, as should 
pertinent release of information forms as 
appropriate.

2.  Thereafter, RO/AMC should obtain all 
VA and private records indicated and 
available.  Records obtained should 
include those from the VA with treatment 
by Dr. Hall, and records from Dr. 
"Kobbidge."  Attempts to obtain the 
records should be documented in the claims 
folder.  If records are not obtained, 
appellant and her attorney should be so 
notified.

Thereafter, RO/AMC should review the claims, including the 
new medical evidence received.  If the benefits sought are 
not granted, appellant and her attorney should be provided 
with a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  Thereafter, the 
claims should be retuned to the Board in accordance with 
applicable procedures, if in order.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




